Case 14-27614        Doc 49     Filed 12/31/18     Entered 12/31/18 17:07:24          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 27614
         Joseph J Battersby

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/29/2014.

         2) The plan was confirmed on 11/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/11/2016, 05/04/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/28/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $5,177.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-27614             Doc 49           Filed 12/31/18    Entered 12/31/18 17:07:24                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $16,070.24
           Less amount refunded to debtor                                $2,165.49

 NET RECEIPTS:                                                                                             $13,904.75


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,972.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $541.30
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,513.30

 Attorney fees paid and disclosed by debtor:                           $400.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T Mobility II LLC                      Unsecured         656.00        655.57           655.57        523.32        0.00
 AT&T Mobility II LLC                      Unsecured           0.00        367.42           367.42        293.30        0.00
 Cbe Group                                 Unsecured         243.00           NA               NA            0.00       0.00
 Cerastes LLC                              Unsecured           0.00        480.00           480.00        383.16        0.00
 Cerastes LLC                              Unsecured         615.00        615.80           615.80        491.57        0.00
 Department Of Education                   Unsecured           0.00    18,541.47        18,541.47            0.00       0.00
 Dept Of Veterans Affai                    Unsecured           0.00           NA               NA            0.00       0.00
 Mcsi Inc                                  Unsecured         225.00           NA               NA            0.00       0.00
 Millenium Credit Consultants              Unsecured         384.00           NA               NA            0.00       0.00
 Money Mutual                              Unsecured         300.00           NA               NA            0.00       0.00
 Navy Federal Credit Union                 Unsecured      1,111.00       1,242.87         1,242.87        992.13        0.00
 Navy Federal Credit Union                 Unsecured         550.00           NA               NA            0.00       0.00
 Navy Federal Credit Union                 Unsecured         550.00        605.87           605.87        483.64        0.00
 Navy Federal Credit Union                 Unsecured            NA         137.60           137.60        109.84        0.00
 Navy Federal Credit Union                 Secured        2,003.00       2,140.60         2,003.00      2,003.00      84.08
 Rgs Financial                             Unsecured         872.00           NA               NA            0.00       0.00
 RJM Acquisitions LLC                      Unsecured           0.00        449.94           449.94        359.17        0.00
 Security National Automotive Acceptance   Unsecured      4,816.00       4,595.30         4,595.30      3,668.24        0.00
 Stellar Recovery                          Unsecured         557.00           NA               NA            0.00       0.00
 Usa Disc                                  Unsecured           0.00           NA               NA            0.00       0.00
 Verizon Wireless/Great                    Unsecured           0.00           NA               NA            0.00       0.00
 Village of Harwood Heights                Unsecured         200.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-27614        Doc 49      Filed 12/31/18     Entered 12/31/18 17:07:24             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,003.00          $2,003.00             $84.08
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,003.00          $2,003.00             $84.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,691.84          $7,304.37              $0.00


 Disbursements:

         Expenses of Administration                             $4,513.30
         Disbursements to Creditors                             $9,391.45

 TOTAL DISBURSEMENTS :                                                                     $13,904.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
